


110 HRES 67 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 67
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2007
			Mr. Doolittle
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives with respect to the designation of a National Shaken Baby
		  Syndrome Awareness Week, and for other purposes.
	
	
		Whereas the month of April has been designated
			 National Child Abuse Prevention Month as an annual tradition
			 that was initiated in 1979 by former President Jimmy Carter;
		Whereas the most recent National Child Abuse and Neglect
			 Data System figures reveal that almost 900,000 children were victims of abuse
			 and neglect in the United States in 2002, causing unspeakable pain and
			 suffering to our most vulnerable citizens;
		Whereas among the children who are victims of abuse and
			 neglect, nearly 4 children die in the United States each day;
		Whereas children aged 1 year or younger accounted for 41.2
			 percent of all child abuse and neglect fatalities in 2002, and children aged 4
			 years or younger accounted for 76.1 percent of all child abuse and neglect
			 fatalities in 2002;
		Whereas abusive head trauma, including the trauma known as
			 Shaken Baby Syndrome, is recognized as the leading cause of
			 death of physically abused children;
		Whereas Shaken Baby Syndrome can result in loss of vision,
			 brain damage, paralysis, seizures, or death;
		Whereas a 2003 report in the Journal of the American
			 Medical Association estimated that, in the United States, an average of 300
			 children will die each year, and 600 to 1,200 more will be injured, of whom
			 2/3 will be babies or infants under 1 year in age, as a
			 result of Shaken Baby Syndrome, with many cases resulting in severe and
			 permanent disabilities;
		Whereas medical professionals believe that thousands of
			 additional cases of Shaken Baby Syndrome are being misdiagnosed or are not
			 detected;
		Whereas Shaken Baby Syndrome often results in permanent,
			 irreparable brain damage or death to an infant and may result in more than
			 $1,000,000 in medical costs to care for a single, disabled child in just the
			 first few years of life;
		Whereas the most effective solution for ending Shaken Baby
			 Syndrome is to prevent the abuse, and it is clear that the minimal costs of
			 education and prevention programs may prevent enormous medical and disability
			 costs and immeasurable amounts of grief for many families;
		Whereas prevention programs have demonstrated that
			 educating new parents about the danger of shaking young children and how they
			 can help protect their child from injury can bring about a significant
			 reduction in the number of cases of Shaken Baby Syndrome;
		Whereas education programs have been shown to raise
			 awareness and provide critically important information about Shaken Baby
			 Syndrome to parents, caregivers, daycare workers, child protection employees,
			 law enforcement personnel, health care professionals, and legal
			 representatives;
		Whereas efforts to prevent Shaken Baby Syndrome are
			 supported by advocacy groups across the United States that were formed by
			 parents and relatives of children who have been killed or injured by shaking,
			 including the National Shaken Baby Coalition, the Shaken Baby Association, the
			 Shaking Kills: Instead Parents Please Educate and Remember Initiative (commonly
			 known as the SKIPPER Initiative), the Shaken Baby Alliance,
			 Shaken Baby Prevention, Inc., A Voice for Gabbi, Don't Shake Jake, the Kierra
			 Harrison Foundation, and the Hannah Rose Foundation, whose mission is to
			 educate the general public and professionals about Shaken Baby Syndrome and to
			 increase support for victims and the families of the victims in the health care
			 and criminal justice systems;
		Whereas child abuse prevention programs and
			 National Shaken Baby Syndrome Awareness Week are supported by
			 the National Shaken Baby Coalition, the National Center on Shaken Baby
			 Syndrome, the Children's Defense Fund, the American Academy of Pediatrics, the
			 Child Welfare League of America, Prevent Child Abuse America, the National
			 Child Abuse Coalition, the National Exchange Club Foundation, the American
			 Humane Association, the American Professional Society on the Abuse of Children,
			 the Arc of the United States, the Association of University Centers on
			 Disabilities, Children’s Healthcare is a Legal Duty, Family Partnership, Family
			 Voices, National Alliance of Children’s Trust and Prevention Funds, United
			 Cerebral Palsy, the National Association of Children’s Hospitals and related
			 institutions, Never Shake a Baby Arizona, Prevent Child Abuse Arizona, the
			 Center for Child Protection and Family Support, and many other
			 organizations;
		Whereas a 2000 survey by Prevent Child Abuse America shows
			 that approximately half of all citizens of the United States believe that, of
			 all the public health issues facing the United States, child abuse and neglect
			 is the most important issue;
		Whereas it would be appropriate to observe the third week
			 of April 2007 as National Shaken Baby Syndrome Awareness Week; and
		Whereas Congress strongly supports efforts to protect
			 children from abuse and neglect: Now, therefore, be it
		
	
		That—
			(1)it is the sense of the House of
			 Representatives that a National Shaken Baby Syndrome Awareness Week should be
			 established to raise awareness regarding Shaken Baby Syndrome; and
			(2)the House of Representatives—
				(A)commends those
			 hospitals, child care councils, schools, and other organizations that
			 are—
					(i)working to
			 increase awareness of the danger of shaking young children; and
					(ii)educating parents
			 and caregivers on how they can help protect children from injuries caused by
			 abusive shaking; and
					(B)encourages the
			 citizens of the United States to—
					(i)remember the
			 victims of Shaken Baby Syndrome; and
					(ii)participate in
			 educational programs to help prevent Shaken Baby Syndrome.
					
